DETAILED ACTION

 1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. It is noted that the Information Disclosure Statement, filed 07/31/2019, calling attention to Applications and Office Actions is acknowledged.er.

     Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

     Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
     Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the file contents of these applications, if the attorney has not been contacted, as indicated in this transmittal. 

   Applicant is requesting the examiner to review all art of record, Office Actions, etc.
   Applicant needs to provides copies of it all.
   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

   The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.





3.  Applicant's election without traverse of the species of a siRNA specific for mRNA encoding C5 (nucleic acid) and PNH in the Response to Restriction Requirement, filed 06/14/2021, has been acknowledged.

     In the interest of compact prosecution, the election of species has been extended to antisense nucleic acid complementary to an mRNA encoding human complement component C5.  

     Therefore, claims 103-114 read on the elected species.

     Applicant’s remarks that applicant will be entitled to consideration of claims to which depend from or otherwise required all of the limitation of an allowable generic claim are acknowledged.

4.  Priority
     The instant claims appear to have an effective filing date to priority application USSN 61/806,687, filed 03/29/2013

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. Claims 103-114 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of 
Bell et al. (US 2012/0237515) (1449; #12) in view of Magro et al. (WO 2011/109338) (1449; #15), Krishna et al. (US 2010/0055106) (1449; #10), Strom et al. ( in Therapeutic Immunology, Austen et al. (Ed.) Blackwell Science, Cambridge MA, 1996; see pages 451-456) (1449; #8) and Tamburini (WO 2010/151526) (1449; #14). 

    Bell et al. teach Treatment of PNH by an Inhibitor of Complement, with inhibitors of complement,
    including wherein the complement inhibitor is an anti-C5 antibody and antigen-binding fragments thereof, including eculizumab or pexelizumab, including its structure (e.g., see Abstract, , paragraphs [0003]-[0011], [0015]-[0020],[0040]-[0046], [0058]-[0082], Exemplification; Claims) or a nucleic acid inhibitor (e.g., siRNA that  interferes with one or more functions of mRNA, antisense) (e.g., see paragraphs [0016], [0056]) in effective amounts  and dosing regimens depending on the manner of administration, the particular symptoms of the patient to being treated and the overall health conditions, size and age of the patient and judgment of the physician, including effective therapy for PNH, effective reduce intravascular 


     where the dosage levels are generally between about 1 mg per kg  to achieve plasma concentrations of such antibody concentration are preferably in the range from about 25 μg/ml to about 500 μg/ml (e.g., see Pharmaceutical Formulations and Uses, paragraph [paragraph [0084], [0085]),
     where the antibody that binds C5 can also be administered in a variety of unit dosage forms and their dosages will also vary with the size, potency and in vivo half-life of the particular antibody capable of inhibiting complement being administered based on various factors based upon the judgment of the physician, including a series of dosing, 
     including adjusted frequency of administration according to an assays measuring cell-lysing in hemolytic assays and frequency of adjusted 
     including administering concurrently with monitoring clinical endpoints with the dosage levels adjusted as needs to achieve the desired clinical outcomes, including multiple dosages over a least a week / month / year (e.g., paragraphs [0052], [0055], [0085], [0088], Exemplification]),
     including adjusting to various parameters, including clinical response, plasma half-life of therapeutic of , levels of antibody in body fluid such as blood, plasma, serum, to guide adjustment of administration / frequency, including initial dosing followed by tapered doses,
     including adjusting the frequency of administration  be adjusted to various parameters, including clinical response, plasma half-life, the levels of the antibody in a body fluid, which may be monitored during the course of the treatment,
      including doses sufficient to yield a substantial reduction, and preferably at least about 50% reducing the in the hemolytic activity of the patients’ serum
(e.g., see paragraphs [0084]-[0091], [0096]-[0099]),
        including various routes of administration, including intravascular, intravenous, parenteral, intramuscular, oral, for example (e.g., see paragraphs [0086], [0087], [0091], [0096])
 (see entire document, including Abstract, Background , Summary, Detailed Description, Exemplification, Claims).

     Bell et al. differs from instant claims by not explicitly disclosing the first administering siRNA specific for C5 in serum and subsequently administering eculizumab 

     Magro teaches Methods and Compositions of Treating Dego’s disease, including chronically administering a complement inhibitor in an amount to treat a disease in a patient in need of  complement inhibitors,
     wherein the inhibitor can be chronically administered in an amount and a frequency to maintain reduced level of complement activation in the blood of the patient for the duration of the treatment (e.g., Dego’s disease) including treating and preventing and patients at risk
 (e.g., see Summary, Detailed Description, Claims),
     including wherein the complement inhibitor is an anti-C5 antibody and antigen-binding fragments thereof, including eculizumab or pexelizumab, including its structure or a nucleic acid inhibitor (e.g., siRNA that  interferes with one or more function of mRNA, antisense)  (e.g., see pages 4-5, 7-10, 12-47),

     including effective amounts in compositions methods of treatment by a variety of routes of administration and suitable doses, concentrations and dosing regimens by a various modes of administration to depending on a variety of factors including the age, sex, and weight of a subject to be treated and the particular inhibitor compound(s) used, depending upon the judgment of the treating medical practitioner, including combination therapy and issues of efficacy and toxicity, including weekly administrations as well as dosing based upon the concentrations of C5, such as higher doses of inhibitors for higher concentrations of C5 (e.g., see pages 42-55 ),

     including therapeutically effective amounts / doses of an agent / inhibitor of human complement, including two or more different inhibition for human complement such that the composition as a whole is therapeutic effective, anti-C5 antibodies and siRNA that bind to and promotes degrading an mRNA encoding human C5 (e.g., see page 46, paragraph 1; page 50, paragraph 1 of the specification),
     that effective amounts or therapeutic effective doses mean an amount of agent to will elicit the desired biological or mediation response, including as an inhibitor of C5, where the C5 inhibitors including an antibody to C5 and a siRNA to C5 that bind and promotes the degradation of an mRNA encoding human C5 when combined are therapeutically effective (e.g., see page 50, paragraph 1),
     that that it is understood that a specific dosage and treatment regimen for any particular subject will depend upon the judgment of the treating medical practitioner and based upon a number of factors, including a different dose of siRNA specific for human C5 as compared to the dose of anti-C5 antibody for the same patient (e.g., see page 48, paragraph 2), 
     where the dose of an inhibitor of C5 is based upon the concentration of C5 in the subject’s blood (e.g., see page 51, paragraph 2),
     where the inhibitors encompassing a broad range of dosing and dosing regimens (e.g., days, weeks, encompassing initial and maintenance dosing that can vary  according to a variety of factors as well as reducing or avoiding the production of antibodies or other host immune response against one or more activation in the composition (e.g., see pages 49, paragraphs 1-4),
     wherein the inhibitors / agents can be formulated separately / together, where the compositions can be mixed and administered together or can be administered separately, at the same or different times,
      including formulation that that includes a therapeutically amount of anti-C5 antibodies as well as sub-therapeutic amounts of additional active agents such that the total are therapeutic effective (e.g., see page 46, paragraph 5 - page 47, paragraph 2), 
     including administering inhibitors first and second in time to one another, including the monitoring of a subject for improvement (e.g., see page 54, paragraph 2- page paragraph 1). 
    (see entire document, including Abstract, Background , Summary, Detailed Description, , Examples, Claims).

     With respect to certain structural and functional limitations recited in the claims, the following is noted.

In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
    Also, certain functional / wherein clauses with respect to increasing serum half-life and reduction in C5 concentration, expression, etc. are recitations of the explicit teachings of the prior art teachings of the properties of the C5 inhibitors and/or expression of the intended result of a process steps positively recited. 

     With respect to combination therapy with one or more additional therapeutic prophylactic agents that is effective for prevent or treating the disease in question,
     it is noted that in teaching Methods for Regulating Complement Cascade, Proteins Using Astrovirus Coat Protein and Derivative Thereof (see entire document, including Abstract, Field of the Invention, Background of the Invention, Background of the Invention, Summary of the Invention, Detailed Description of the Invention, Examples, Claims),
     Krishna et al. teach the known administering pharmaceutical compositions before, concurrently and/or after, one of more additional therapeutic or prophylactic agent effective in treating at least one disease associated with complement mediated tissue damage (e.g., see paragraphs [0069], [0075]),
    including the application of eculizumab, in the context of various diseases, including PNH (e.g., see paragraph [0074]).

    In addition to the teachings above, it was known at the time the invention was madethat the use of immunosuppressive therapy relies upon a number of basic principles asset forth in Strom et al. (see entire document, pages 451-456).
    These principles include that different agents are used, each of which is directed at a different molecular target and aimed at interrupting several discrete stages in the immune activation pathway (e.g. see page 451 and Figure 36.1).     Also, additive-synergistic effects are achieved through the application of each agent at arelatively low dose, thereby limiting the toxicity of each individual agents whileincreasing the total immunosuppressive effect (see page 451, column 1, paragraph 2). 

    Further, in teaching Bispecific Antibodies That Binds to Complement Proteins (see entire document, including Abstract, Technical Field, Background, Summary, Detailed Description, Examples, Claims),
    including the teachings of anti-C5 antibodies, including eculizumab (e.g., see pages 5, 7-9, 16-20) and its use in treating various diseases including PNH and aHUS (e.g., see page 13, 48, 49),
    Tamburini  teaches the use of high concentration and/or frequent administration of anti-C5 antibodies is often necessary to effectively inhibit C5 in humans and that anti-C5 antibodies susceptible to target-mediated clearance because of the high concentration of C5 in blood  (see page 5, paragraphs 1-2).


    the combination of administering siRNA / antisense to C5 followed by the therapeutic anti-C5 antibody eculizumab as taught by the prior art in the obviousness rejection would have been expected to result in the same advantages of longer half-life of the therapeutic eculizumab in blood due to a reduced contribution of antigen-mediated antibody clearance, because administering siRNA/antisense to C5 promotes the degradation of mRNA encoding human C5.
     The teachings of Tamburini are consistent with the teachings of Bell and Magro with respect to the combination therapy of administering eculizuamb and siRNA/antisense to C5, including administration based upon parameters such as initial and tapered dosing and half-life and monitoring dosing based upon the needs of the patient and the conditions of the disease as well as the teachings of Strom et al. the combination therapy that administer different agents against different molecular target and / or  aimed at interrupting several discrete stages in the immune activation pathway that can result in additive-synergistic effects are achieved through the application of each agent at a relatively low dose, thereby limiting the toxicity of each individual agents while increasing the total immunosuppressive effect.

    In addition to the teachings of the prior art encompassing administering pharmaceutical compositions before, concurrently and/or after one of more additional therapeutic or prophylactic agent effective in treating at least one disease associated with complement mediated tissue damage, including where the inhibitors encompassing a broad range of dosing and dosing regimens (e.g., days, weeks, encompassing initial and maintenance dosing, etc.) that can vary  according to a variety of factors as well as reducing or avoiding the production of antibodies or other host immune response against one or more activation in the composition,     
    wherein the inhibitors / agents can be formulated separately / together, where the compositions can be mixed and administered together or can be administered separately, at the same or different times,
     it would have been obvious to the ordinary artisan to administer the siRNA/antisense to C5 prior to eculizumab to diminish the C5 in blood and the corresponding antibody clearance of eculizumab in order to increase the availability and efficacy by eculizumab, resulting in increased half-life and decrease dosage of eculizumab.

    Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
    that all the claimed elements (e.g., methods of treating / preventing complement-related diseases with complement inhibitors, including the complement C5 inhibitors, including the combination of anti-C5 antibodies such as eculizumab / pexelizumab and siRNA / antisense in various doses and modes of administration to meet the needs of the patient and the particularities of the disease condition of patients) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art

      that all of the claimed elements because it would have been obvious to try taking advantages of treating complement-related diseases including PNH with the combination of anti-C5 antibodies such as eculizumab / pexelizumab and siRNA / antisense in various doses and modes of administration to meet the needs of the patient and the particularities of the disease condition of patient with a reasonable expectation of success at the time the invention was filed. 

     Doses and dosage / administration regimens are result effective variables. 
     Note that the prior art does teach combination therapy with anti-C5 antibodies such as eculizumab / pexelizumab and siRNA / antisense in various doses and modes of administration to meet the needs of the patient and the particularities of the disease condition of patient, including parameters of efficacy and toxicity and increased doses of complement inhibitors in the presence of higher concentrations of C5 in the blood and lower doses when in the presence of lower concentrations of C5 in the blood.

     It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art”. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
 
    As both doses and dosage / administration regimens were known to the ordinary artisan, it would have been obvious to optimize both the dosages and dosage/ administration regimens to treat complement-related disease, particularly given the nature of this chronic disease, including combination therapy eculizumab / pexelizumab and siRNA / antisense in various doses and modes of administration, including chronic treatment and different routes of administration and different dosing schedules, to meet the needs of the patient and the particularities of the disease condition of patient, including parameters of efficacy and toxicity and increased doses of complement inhibitors in the presence of higher concentrations of C5 in the blood and lower doses when in the presence of lower concentrations of C5 in the blood.

     In turn, the prior art teachings would have been expected to result in increased half-life of anti-C5 antibody in treating C5-related diseases, in the ability to decrease the dosage of anti-C5 antibody upon the reduction of C5 concentration in the blood / serum upon the treatment of siRNA / antisense C5 inhibitor with an expectation of success at the time the invention was filed.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”). 

7.  No claim allowed.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
July 28, 2021